
	

113 HR 823 IH: Space Leadership Preservation Act of 2013
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 823
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Culberson (for
			 himself, Mr. Wolf,
			 Mr. Gene Green of Texas,
			 Mr. Posey, and
			 Mr. Olson) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology, and in addition to the
			 Committee on the Budget,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To preserve American space leadership, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Space Leadership Preservation Act of
			 2013.
		2.PurposeThe purpose of this Act is to ensure that
			 the American space program will always be the best in the world, and to ensure
			 that America will always be able to preserve and protect our leadership in the
			 exploration of outer space, the high ground of the future. Congress is hopeful
			 that by restructuring NASA we can make the Agency less political and more
			 professional so that visionary NASA scientists, engineers, and astronauts will
			 continue to inspire future generations by their continuing mission: to explore
			 strange new worlds, to seek out new life, to boldly go where no one has gone
			 before.
		3.Administrator and
			 Deputy AdministratorSection
			 20111 of title 51, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 Administrator.—There is established and
			 inserting
					
						Administrator.—(1)In
				generalThere is
				established
						;
				
				(B)in paragraph (1),
			 as so designated by subparagraph (A) of this paragraph, by inserting The
			 Administrator shall serve for a term of 6 years. after and
			 activities thereof.; and
				(C)by adding at the
			 end the following new paragraph:
					
						(2)Board of
				directors nominationsThe
				President may appoint the Administrator under paragraph (1) from among the list
				of nominees provided by the Board of Directors pursuant to section
				20118(j)(2)(A).
						;
				and
				(2)in subsection
			 (b)—
				(A)by striking
			 Administrator.—There shall be and
			 inserting
					
						Administrator.—(1)In
				generalThere shall
				be
						; 
				(B)in paragraph (1), as so designated by
			 subparagraph (A) of this paragraph, by inserting The Deputy
			 Administrator shall not act for, and exercise the powers of, the Administrator
			 for a period in excess of 45 days. After 45 days, the Associate Administrator
			 shall exercise the powers of Administrator until a new Administrator is
			 appointed and confirmed by the Senate. after absence or
			 disability.; and
				(C)by adding at the
			 end the following new paragraph:
					
						(2)Board of
				directors nominationsThe
				President may appoint the Deputy Administrator under paragraph (1) from among
				the list of nominees provided by the Board of Directors pursuant to section
				20118(j)(2)(B).
						.
				4.Board of
			 Directors
			(a)EstablishmentSubchapter II of chapter 201 of title 51,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					20118.Board of
				Directors
						(a)EstablishmentThere
				shall be established a Board of Directors for the National Aeronautics and
				Space Administration in accordance with this section, not later than 9 months
				after the date of enactment of the Space
				Leadership Preservation Act of 2013.
						(b)Membership and
				appointmentThe Board shall consist of 11 members to be appointed
				as follows:
							(1)3 members shall be
				appointed by the President.
							(2)3 members shall be
				appointed by the president pro tempore of the Senate.
							(3)1 member shall be
				appointed by the minority leader of the Senate.
							(4)3 members shall be
				appointed by the Speaker of the House of Representatives.
							(5)1 member shall be appointed by the minority
				leader of the House of Representatives.
							In
				addition to the members appointed under paragraphs (1) through (5), the
				Administrator shall be an ex officio, nonvoting member of the Board.(c)QualificationsThe persons appointed as members of the
				Board shall be—
							(1)former astronauts or scientists or
				engineers eminent in the fields of human spaceflight, planetary science, space
				science, Earth science, and aeronautics, or other scientific, engineering,
				business, and social science disciplines related to space and
				aeronautics;
							(2)selected on the
				basis of established records of distinguished service; and
							(3)so selected as to
				provide representation of the views of engineering, science, and aerospace
				leaders in all areas of the Nation.
							(d)Limitation on
				membersAn individual
				employed by or representing an organization with which the Administration has a
				contract is not eligible to serve on the Board, except for scientists employed
				by or representing colleges, universities, and other not-for-profit
				organizations. Any such scientists serving on the Board shall not directly work
				on a study, project, or program that receives funding through a grant from or
				contract with the Administration, and shall recuse themselves from any Board
				consideration of programs affecting their place of employment. Additionally, a
				former Board member may not take employment with or represent an organization
				with which the Administration has a contract, or which is seeking such a
				contract, for a period of 2 years following completion of service on the
				Board.
						(e)TermsThe
				term of office of each member of the Board shall be 3 years, except that any
				member appointed to fill a vacancy occurring prior to the expiration of the
				term for which his predecessor was appointed shall be appointed for the
				remainder of such term. Any person who has been a member of the Board for 12
				consecutive years shall thereafter be ineligible for appointment during the
				2-year period following the expiration of such 12th year.
						(f)MeetingsThe
				Board shall meet quarterly and at such other times as the Chairman may
				determine, but the Chairman shall also call a meeting whenever one-third of the
				members so request in writing. The Board shall adopt procedures governing the
				conduct of its meetings, including delivery of notice and a definition of a
				quorum, which in no case shall be less than one-half plus one of the members of
				the Board.
						(g)Chairman and
				Vice ChairmanThe election of the Chairman and Vice Chairman of
				the Board shall take place at each first quarter meeting occurring in an
				even-numbered year. The Vice Chairman shall perform the duties of the Chairman
				in his absence. In case a vacancy occurs in the chairmanship or vice
				chairmanship, the Board shall elect a member to fill such vacancy.
						(h)StaffThe
				Board may, with the concurrence of a majority of its members, permit the
				appointment of a staff consisting of professional staff members, technical and
				professional personnel on leave of absence from academic, industrial, or
				research institutions for a limited term, and such operations and support staff
				members as may be necessary. Such staff shall be appointed by the Chairman and
				assigned at the direction of the Board. The professional members and limited
				term technical and professional personnel of such staff may be appointed
				without regard to the provisions of title 5, United States Code, governing
				appointments in the competitive service, and the provisions of chapter 51 of
				such title relating to classification, and shall be compensated at a rate not
				exceeding the maximum rate payable under section 5376 of such title, as may be
				necessary to provide for the performance of such duties as may be prescribed by
				the Board in connection with the exercise of its powers and functions under
				this section.
						(i)CommitteesThe
				Board is also authorized to appoint from among its members such committees as
				it deems necessary, and to assign to committees so appointed such survey and
				advisory functions as the Board deems appropriate to assist it in exercising
				its powers and functions under this section.
						(j)Functions
							(1)Budget
				proposalNot later than
				November 15 of each year, the Board shall provide to the President, and to the
				Committee on Appropriations and the Committee on Science, Space, and Technology
				of the House of Representatives and the Committee on Appropriations and the
				Committee on Commerce, Science, and Transportation of the Senate, a proposed
				budget for the National Aeronautics and Space Administration for the next
				fiscal year. Such budget shall—
								(A)carry out the
				purpose described in section 20102(h);
								(B)be based
				on—
									(i)the best
				professional judgement of the Board;
									(ii)recommendations from the scientific,
				engineering, and other technical experts communities; and
									(iii)the
				recommendations of the most recent National Research Council decadal surveys;
				and
									(C)follow such decadal surveys’ recommended
				decision rules regarding program implementation, including a strict adherence
				to the recommendation that the National Aeronautics and Space Administration
				include in a balanced program a flagship class mission, which may be executed
				in cooperation with one or more international partners.
								(2)Nominees for
				Administrator, Deputy Administrator, and Chief Financial
				OfficerThe Board shall provide to the President—
								(A)a list of 3
				nominees from which the President may appoint an Administrator pursuant to
				section 20111(a);
								(B)a list of 3 nominees from which the
				President may appoint a Deputy Administrator pursuant to section 20111(b)
				and
								(C)a list of 3 nominees from which the
				President may appoint a Chief Financial Officer pursuant to section 205(a) of
				the Chief Financial Officers Act (31 U.S.C. 901(a)).
								The Board
				shall provide the first set of nominees under this paragraph not later than 15
				months after the date of enactment of the Space Leadership Preservation Act of
				2013.(3)Reports
								(A)Annual
				infrastructure, capabilities, and workforce assessmentThe Board shall provide to the President
				and the Congress annually a report assessing the status of United States
				spaceflight infrastructure, unique space capabilities, and the health of the
				United States workforce necessary to maintain such infrastructure and
				capabilities. The assessment shall also identify areas of concern, gaps in
				capability compared to foreign spaceflight capabilities, and recommendations on
				how to strengthen or improve United States capabilities and workforce.
								(B)Specific policy
				matter reportsThe Board
				shall provide to the President and the Congress reports on specific, individual
				policy matters within the authority of the Administration (or otherwise as
				requested by the Congress or the President) related to human space flight,
				planetary science, earth science, aeronautics, and science, technology,
				engineering, and mathematics education, as the Board, the President, or the
				Congress determines the need for such reports.
								(4)Quadrennial
				reviewThe Board shall
				provide to the President and the Congress, not later than the later of 180 days
				after the establishment of the Board or the third quarterly meeting of the
				Board, and once every 4 years thereafter, a quadrennial review of current space
				programs and a vision for future space exploration.
							(5)Removal for
				causeThe Board may provide
				to the President and the Congress a report recommending the removal of the
				Administrator, the Deputy Administrator, or the Chief Financial Officer for
				cause. Any such report shall include the reasons for such
				recommendation.
							(k)Budget
				meetingsPortions of Board meetings in which the Board considers
				the budget proposal required under subsection (j)(1) for a particular fiscal
				year may be closed to the public until the Board submits the proposal to the
				President and the Congress.
						(l)Financial
				disclosureMembers of the Board shall be required to file a
				financial disclosure report under title II of the Ethics in Government Act of
				1978 (5 U.S.C. App. 92 Stat. 1836), except that such reports shall be held
				confidential and exempt from any law otherwise requiring their public
				disclosure.
						.
			(b)Table of
			 sectionsThe table of
			 sections for chapter 201 of title 51, United States Code, is amended by adding
			 at the end of the items for subchapter II the following new item:
				
					
						20118. Board of
				Directors.
					
					.
			5.Budget
			 proposalSection 30103 of
			 title 51, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(e)Board of
				Directors proposal
					(1)Inclusion in
				President’s proposed budgetThe proposed budget for the Administration
				submitted to the Congress by the President for each fiscal year shall include a
				description of, and a detailed justification for, any differences between the
				President’s proposed budget and the budget provided by the Board of Directors
				under section 20118(j)(1).
					(2)Elements of
				budget proposalSubsections
				(a) through (d) of this section shall apply to the proposed budget provided by
				the Board of Directors under section
				20118(j)(1).
					.
		6.Long term
			 contracting
			(a)AmendmentsSection 20142 of title 51, United States
			 Code, is amended—
				(1)in the section
			 heading, by striking Contracts regarding expendable launch
			 vehicles and inserting Long term
			 contracting;
				(2)in subsection (a),
			 by—
					(A)striking
			 expendable launch vehicle services and inserting rocket
			 propulsion systems and manned and unmanned space transportation vehicles and
			 payloads, including expendable launch vehicles, and any other infrastructure
			 intended for placement or operation in space or on celestial bodies, and
			 services related thereto,; and
					(B)striking
			 related to launch and inserting related to;
			 and
					(3)in subsection (b),
			 by striking launch services and inserting the goods and
			 services to have been provided under the contract.
				(b)Table of
			 sections amendmentThe item
			 relating to section 20142 in the table of sections for chapter 201 of title 51,
			 United States Code, is amended to read as follows:
				
					
						20142. Long term
				contracting.
					
					.
			
